Citation Nr: 0005591	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  Subsequent to the veteran's July 1997 
claim for an increased rating for PTSD, his disability 
evaluation was reduced to 30 percent.  The veteran appealed 
this decision and the RO ruled in April 1998 that the 
reduction constituted clear and unmistakable error, and the 
veteran's evaluation was restored to 50 percent.  Because the 
veteran claimed entitlement to an increased rating for PTSD 
in the July 1997 statement, and he has not been afforded a 
decision fully granting the benefit sought, his claim is 
properly in appellate status.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's PTSD does not cause greater than 
occupational and social impairment with reduced reliability 
and productivity.

3.  The veteran indicated on his July 1997 Income-Net Worth 
and Employment Statement that he has completed high school 
and one and a half years of college.  He also has experience 
as a parking lot attendant and a driver, and he last worked 
in March 1994 for Wells Fargo Bank as a security guard.

4.  The veteran has not been shown to be unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (1999).

2.  The veteran does not meet the schedular criteria for 
entitlement to TDIU.  38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his PTSD symptomatology has 
worsened and he cannot work as a result.  The Board 
recognizes these contentions; however, the preliminary issue 
is whether he has submitted well-grounded claims, and if so, 
whether the VA has properly assisted him in the development 
of his claims.  Considering the veteran's contentions, the 
Board finds his claims plausible and capable of 
substantiation and therefore well grounded within the meaning 
of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  Because the VA has afforded the veteran 
numerous psychiatric examinations, the Board is also 
satisfied that the RO has fulfilled its duty to assist 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  The RO has 
developed all relevant evidence necessary for an equitable 
disposition of this appeal, and the Board finds that no 
further assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

I.  PTSD

The RO service connected the veteran's PTSD in December 1994 
and it is currently evaluated as 50 percent disabling under 
DC 9411.  That code provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, DC 9411 (1999).

During a VA mental disorders examination in August 1997, the 
veteran was well kept in his appearance and he was not 
withdrawn.  The examiner stated that the veteran did not 
appear to be hyperactive or agitated.  The veteran denied 
audio, visual, or tactile hallucinations.  He had no 
difficulty in concentration, but he reported periods of 
depression.  The examiner stated that the veteran believed 
that at that time he needed treatment for his condition.  
However, the Board would note that the veteran reported 
intrusive thoughts, distressing recollections of events that 
occurred during Vietnam, and he had distressing dreams 
between one and three times per week.  On the other hand, the 
veteran did not have flashbacks.  He said he had much 
difficulty sleeping.  The examiner diagnosed PTSD and alcohol 
dependence in remission, and he indicated that the veteran's 
Global Assessment of Functioning (GAF) was 60.

The veteran was examined by a VA physician assistant in 
February 1998 who noted that the veteran's only service-
connected disability was PTSD, which was controlled by 
medication.  The physician's assistant diagnosed PTSD.  The 
record also contains substance abuse treatment program notes 
dated from February 1996 to February 1998.  These notes 
concern general group therapy discussions and do not 
specifically address the veteran's PTSD.

However, in addition to the treatment notes that do not 
specifically address the veteran's PTSD, the record also 
contains much more probative substance abuse treatment 
program notes dated from April 1997 to July 1998 that 
directly relate to the veteran's symptoms.  According to a 
treatment note dated in August 1997, the veteran said he 
enjoyed the Veteran's Clubhouse because he could participate 
in meal planning, playing pool, and working on arts and 
crafts.  The veteran also participated in social programs 
like going out to restaurants and boat trips.  The treatment 
note reflects that the veteran's GAF was 80 at that time.  In 
October 1997, the veteran's GAF was again assessed as 80, 
although it dropped to 60 in November 1997.

The veteran testified in June 1998 that he abused alcohol and 
had nightmares because of his PTSD.  Moreover, the veteran 
reported the symptom of loss of appetite.  He related to the 
hearing officer that his greatest problem involved his 
abnormal sleeping patterns, including teeth gritting and a 
general loss of sleep.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), a score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  The lowest GAF 
score associated with the claims file in the past four years 
is 60; thus, the veteran's PTSD has manifested the high end 
of moderate symptoms over that period of time.  The record 
contains two GAF score of 80.  A GAF score of between 71-80 
reflects that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Because these GAF scores reflect a disability picture that is 
not productive of a rating in excess of 50 percent, the 
veteran's claim for an increased evaluation for PTSD must be 
denied.  Moreover, the symptoms for a rating in excess of 50 
percent have not been shown.  The Board is aware that the 
veteran is suffering from many symptoms associated with PTSD, 
but these symptoms are not reflective of an evaluation in 
excess of 50 percent.  Combined with the reported GAF scores, 
the Board concludes that a higher evaluation is not 
warranted.

II.  TDIU

The veteran also contends that his service-connected PTSD 
entitles him to a total evaluation based on individual 
unemployability.  A total disability rating based upon 
individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  The veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Moreover, it is the established policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, the 
rating schedule mandates that rating boards should submit to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).

Because the veteran's PTSD is rated as 50 percent disabling, 
and he has no other service-connected disabilities, he does 
not meet the percentage requirements of 38 C.F.R. § 4.16(a).  
Furthermore, for the reasons set forth below, the Board finds 
that the evidence does not reflect that the veteran's PTSD 
renders him unable to secure or follow a substantially 
gainful occupation within the meaning of VA law.  As such, 
the criteria for assignment of a total rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 4.16(b), are not 
met, and the claim must be denied.

The veteran reported on his July 1997 Income-Net Worth and 
Employment Statement that he had completed high school and 
one and a half years of college.  The veteran has experience 
as a parking lot attendant and as a driver, and he last 
worked for Wells Fargo as a security guard in March 1994.  In 
light of the evidence of record, the Board finds no medical 
or other objective evidence that the veteran currently is 
unemployable due to his PTSD.  The Board acknowledges his 
contentions that he is unable to work because of his PTSD, 
but the regulations regarding TDIU require that the veteran 
must be unable to maintain gainful employment in every 
reasonable field when considering his education, experience, 
and background.  The Board finds no competent medical 
evidence of record to indicate that the veteran cannot obtain 
employment in all fields related to maintaining security or 
driving, or in other fields suitable for a person with a high 
school education and some college education.  In short, the 
preponderance of the evidence is against a finding that the 
veteran is unemployable due to his PTSD.  Moreover, the Board 
has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, the 
doctrine is inapplicable because the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55-56 (1990).



ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling is denied.

Entitlement to a total disability evaluation based on 
individual unemployablity due to service-connected 
disabilities is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

